


Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of
November 8, 2006, by and between HECLA MINING COMPANY, a Delaware corporation
(“Assignor”) and HECLA HOLDINGS INC., a Delaware corporation (“Assignee”).

 

RECITALS

 

Pursuant to the Agreement and Plan of Reorganization dated as the date hereof,
among Assignor, Assignee, and Hecla Merger Sub Inc. (the “Merger Agreement”),
Assignor will create a new holding company structure by merging Hecla Merger Sub
Inc. with and into Assignor with Assignor being the surviving corporation and
converting the capital stock of Assignor into the capital stock of Assignee (the
“Merger”). In connection with the Merger, Assignor has agreed to assign to
Assignee, and Assignee has agreed to assume from Assignor, all of the Option
Plans, the Stock Incentive Plans and the Other Agreements (collectively, the
“Assumed Agreements”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and sufficiency of which is acknowledged by the parties
hereto, the parties intending to be legally bound, agree as follows:

 

1.           Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined shall have the respective meanings assigned to them in the
Merger Agreement.

 

2.           Assignment. Assignor hereby assigns to Assignee all of its rights
and obligations under the Assumed Agreements listed on Exhibit A hereto.

 

3.           Assumption. Assignee hereby assumes all of the rights and
obligations of Assignor under the Assumed Agreements, and agrees to abide by and
perform all terms, covenants and conditions of Assignor under such Assumed
Agreements. In consideration of the assumption by Assignee of all of the rights
and obligations of Assignor under the Assumed Agreements, Assignor agrees to pay
(i) all expenses incurred by Assignee in connection with the assumption of the
Assumed Agreements pursuant to this Agreement and (ii) all expenses incurred by
Assignee in connection with the registration on Form S-8 of shares of common
stock of Assignee to the extent required in connection with the Option Plans and
the Stock Incentive Plans, including, without limitation, registration fees
imposed by the Securities and Exchange Commission.

 

4.           Further Assurances. Subject to the terms of this Agreement, the
parties hereto shall take all reasonable and lawful action as may be necessary
or appropriate to cause the intent of this Agreement to be carried out,
including, without limitation, entering into amendments to the Assumed
Agreements and notifying other parties thereto of such assignment and
assumption.



--------------------------------------------------------------------------------


5.           Successors and Assigns. This Agreement shall be binding upon
Assignor and Assignee, and their respective successors and assigns. The terms
and conditions of this Agreement shall survive the consummation of the transfers
provided for herein.

 

6.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles.

 

7.           Entire Agreement. This Agreement, including Exhibit A attached
hereto, together with the Merger Agreement, constitute the entire agreement and
supersede all other agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement may not be modified or amended except by a writing executed by the
parties hereto.

 

8.           Severability. The provisions of this Agreement are severable, and
in the event any provision hereof is determined to be invalid or unenforceable,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.

 

9.           Third Party Beneficiaries. The parties to the various stock option
or similar agreements entered into pursuant to the Option Plans and the Stock
Incentive Plans and who are granted Options or other rights to receive
securities thereunder, and the parties to the Other Agreements, are intended to
be third party beneficiaries to this Agreement.

 

10.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

 

This Assignment and Assumption Agreement is signed as of the date first written
above.

 

 

 

 

Assignor

 

HECLA MINING COMPANY

 



 

By: 



 

 

 

Phillips S. Baker, Jr.

President and CEO

 


 

 

Assignee

 

HECLA HOLDINGS INC.

 



 

By: 



 

 

 

Philip C. Wolf

Vice President


 

-2-


--------------------------------------------------------------------------------


Exhibit A

Assumed Agreements

 

Stock and Stock Incentive Plans

 

Hecla Mining Company Key Employee Deferred Compensation Plan

 

Hecla Mining Company 1995 Stock Incentive Plan

 

Hecla Mining Company Stock Plan for Nonemployee Directors

 


Other Agreements

 

Hecla Mining Company Retirement Plan

 

Hecla Mining Company Capital Accumulation Plan (401(k) Plan)

 

Employment Agreements with the following individuals:

 

 

a.

Phillips S. Baker, Jr.

 

b.

Ronald W. Clayton

 

c.

Vicki Veltkamp

 

d.

Lewis E. Walde

 

e.

Michael H. Callahan

 

f.

Philip C. Wolf

 

g.

Dean McDonald

 

h.

Jay S. Layman

 

i.

Scott Hartman

 

j.

Michael D. Dexter

 

k.

Don Gray

 

l.

Rich Appling

 

m.

George Lytle

 

Performance Pay Compensation Plan (Short-Term Plan)

 

Executive and Senior Management Long-Term Performance Incentive Plan

 

Supplemental Excess Retirement Plan

 



-3-


--------------------------------------------------------------------------------